Citation Nr: 0617092	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral hip 
disorder.

2.  Entitlement to an initial disability rating greater than 
20 percent for degenerative arthritis of the lumbar spine 
with disc extrusion at L4-5.

3.  Entitlement to a disability rating greater than 30 
percent for status post arthrotomy of the left knee with 
hypertrophic arthritis.

4.  Entitlement to a disability rating greater than 20 
percent for instability of the right knee.

5.  Entitlement to a disability rating greater than 10 
percent for degenerative changes of the right knee with 
limited motion.  

6.  Entitlement to a disability rating greater than 10 
percent for depression.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 and October 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.

The Board notes that July 2003 correspondence from the 
veteran's representative included claims for special monthly 
compensation and for an earlier effective date for an 
unspecified service-connected knee disability.  Review of the 
claims folder finds no indication that the RO has developed 
or adjudicated either claim.  The matters are referred to the 
RO for the appropriate action.  In this regard, it is 
important to note that the veteran is already in receipt of a 
total rating (100%) and he may wish to withdraw issues that 
will not provide him additional compensation. 

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for a 
bilateral hip disorder and entitlement to an initial 
disability rating greater than 20 percent for degenerative 
arthritis of the lumbar spine with disc extrusion at L4-5 are 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The left knee disability is manifested by motion from 20 
degrees extension to 
80 degrees flexion, with pain at both extremes, and evidence 
of significant tenderness to palpation and 1 to 2+ effusion 
about the left knee joint.

2.  There is no current evidence of right knee recurrent 
subluxation or lateral instability. 

3.  The evidence shows right knee range of motion from 15 
degrees extension to 
90 degrees flexion with significant pain at those extremes, 
as well as tenderness to palpation, but no effusion.  

4.  There is no evidence or allegation of depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent disability rating 
for left knee limitation of flexion, status post arthrotomy 
with hypertrophic arthritis, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 
(2005).   

2.  The criteria for a separate 30 percent disability rating 
for left knee limitation of extension, status post arthrotomy 
with hypertrophic arthritis, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2005).   

3.  The criteria for a disability rating greater than 20 
percent for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5257 (2005).

4.  The criteria for a separate 10 percent disability rating 
greater for degenerative changes of the right knee with 
limitation of flexion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 
(2005).  

5.  The criteria for a separate 20 percent disability rating 
greater for degenerative changes of the right knee with 
limitation of extension have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2005).

6.  The criteria for a disability rating greater than 10 
percent for depression have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9434 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO received the veteran's claim for increased disability 
ratings in July 2003.  Disability ratings are determined by 
applying the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If a veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Status Post Arthrotomy of the Left Knee with Hypertrophic 
Arthritis

The veteran's left knee disability is currently evaluated as 
30 percent disabling under Diagnostic Code (Code) 5010, 
arthritis due to trauma, and Code 5260, limitation of leg 
flexion.  38 C.F.R. § 4.71a.  Code 5010 provides that the 
disability will be rated as degenerative arthritis, Code 
5003, which is evaluated based on limitation of motion of the 
affected part.  

The Board notes that the evidence reflects both limitation of 
flexion and limitation of extension of the left leg.  
Separate ratings may be assigned under Code 5260 and Code 
5261, limitation of leg extension, for disability of the same 
joint.  VAOPGCPREC 9-2004.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  See also 38 C.F.R. § 4.59 (factors for 
consideration when evaluating disability from arthritis).

VA medical records for the relevant time period are negative 
for range of motion findings for the left knee.  The report 
of the October 2004 VA examination showed left knee motion of 
20 degrees extension to 80 degrees flexion, with pain at both 
extremes.  See 38 C.F.R. § 4.71, Plate II (normal range of 
motion for the knee is 
0 degrees extension to 140 degrees flexion).  The examination 
also revealed significant tenderness to palpation and 1 to 2+ 
effusion about the left knee joint.   

Under Code 5260, limitation of flexion at 80 degrees does not 
meet the criteria for a compensable evaluation.  38 C.F.R. § 
4.7.  However, when limitation of motion is noncompensable, 
Code 5003 provides for a 10 percent rating a major joint 
affected by limitation of motion that is objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Because the VA 
examination objectively confirms left knee limitation of 
flexion, the Board finds that a 10 percent rating is in 
order.  38 C.F.R. § 4.71a, Codes 5003 and 5260.   

Under Code 5261, limitation of extension at 20 degrees 
satisfies the criteria for a 
30 percent disability rating.  38 C.F.R. § 4.7.  A higher 
rating of 40 percent requires leg extension limited to 30 
degrees, which is not shown here.  

The Board acknowledges that this analysis represents a 
deviation from the manner in which the RO has evaluated the 
veteran's left knee disability.  However, this analysis best 
represents the nature and severity of the disability and in 
fact operates in the veteran's favor to increase the overall 
disability evaluation for the left knee.  

The Board finds no other evidence of left knee disability 
that would warrant application of any of the other diagnostic 
codes that provide for ratings greater than 10 percent.  See 
38 C.F.R. § 4.71a, Code 5256 (ankylosis of the knee), Code 
5257 (recurrent subluxation or lateral instability), Code 
5258 (dislocated semilunar cartilage), and Code 5262 
(impairment of tibia and fibula); see also Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

Accordingly, the Board finds that the evidence supports no 
more than a 30 percent disability rating for left knee 
limitation of extension and supports a separate rating for 
left knee limitation of flexion of no more than 10 percent.  
38 C.F.R. § 4.3.  

2.  Instability of the Right Knee

Instability of the right knee is currently evaluated as 20 
percent disabling under Code 5257, other impairment of the 
knee.  38 C.F.R. § 4.71a.  The next higher rating, 30 
percent, is awarded when knee disability from recurrent 
subluxation or lateral instability is severe.  

Again, VA medical records for the relevant time period are 
negative for findings concerning the knee.  The report of the 
October 2004 VA examination showed that the right knee was 
stable to anterior/posterior stress, as well as varus/valgus 
stress.  In addition, there was no ligamentous laxity.  The 
veteran did not subjectively report any subluxation or 
instability.  The Board finds that this evidence does not 
more closely approximate a "severe" disability to warrant 
an increased rating under Code 5257.  38 C.F.R. § 4.7.  See 
Johnson v. Brown, 9 Vet.App. 7 (1996) (application of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not appropriate when 
evaluating a disability under Code 5257, which is not 
predicated on limitation of motion).  Therefore, the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for instability of the right knee.  
38 C.F.R. § 4.3.    

3.  Degenerative Changes of the Right Knee with Limited 
Motion

A 10 percent rating is in effect for degenerative changes of 
the right knee with limitation of motion under Code 5010.  
38 C.F.R. § 4.71a.  As discussed above, disability under Code 
5010 is rated according to limitation of motion of the 
affected part pursuant to Code 5003.  

VA medical records were negative for findings regarding the 
right knee.  The report of the October 2004 VA examination 
shows a range of motion of 15 degrees extension to 90 degrees 
flexion with significant pain at those extremes.  The 
examination was also significant for tenderness to palpation.  
There was no effusion.  

As with the left knee, discussed above, the evidence reflects 
both limitation of flexion and limitation of extension.  The 
limitation of flexion shown on examination does not meet the 
criteria for a compensable rating under Code 5260.  However, 
the limited motion is objectively confirmed by evidence of 
pain on motion.  Therefore, the Board finds that a 10 percent 
rating is in order for degenerative changes of the right knee 
with limitation of flexion.  38 C.F.R. § 4.71a, Codes 5003 
and 5260.    

Under Code 5261, the limitation of extension to 15 degrees 
satisfied the criteria for a 20 percent evaluation.  
38 C.F.R. § 4.7.  In order to warrant a higher rating of 
30 percent, extension would have to be limited to 20 degrees, 
which is not shown in this case.  Thus, a 20 percent rating 
is in order for degenerative changes of the right knee with 
limitation of extension.  38 C.F.R. § 4.71a, Code 5261.    

Finally, as with the left knee, the Board finds no evidence 
of other right knee disability that would warrant application 
of any of the other diagnostic codes that provide for ratings 
greater than 10 percent.  See Butts, supra.

In summary, the Board finds that the evidence supports a 10 
percent disability rating for degenerative changes of the 
right knee with limitation of flexion and a separate 20 
percent disability rating for degenerative changes of the 
right knee with limitation of extension.  38 C.F.R. § 4.3.  

4.  Depression

The veteran's service-connected depression is evaluated as 10 
percent disabling under Code 9434, major depressive disorder.  
38 C.F.R. § 4.130.  A 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).    

The relevant evidence of record consists of the report of the 
September 2004 VA psychiatric examination.  At that time, the 
veteran reported that he received no psychiatric treatment or 
medications.  He denied any mental health problems, 
specifically any anxiety or depression or associated 
symptoms.  He had a great relationship with his wife.  Mental 
status examination was completely normal.  Based on this 
evidence, the Board cannot conclude that the overall 
disability picture more closely approximates the criteria for 
a 30 percent rating under Code 9434.  38 C.F.R. § 4.7.  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for depression.  38 C.F.R. § 4.3.    

Extra-Schedular Consideration

Finally, the Board finds no reason to refer any of the claims 
at issue to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances associated with any 
single disability, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  In fact, there is no evidence of 
hospitalization associated with the knees or psychiatric 
treatment.  

During the October 2004 VA orthopedic examination, the 
veteran alleged that he had to stop working for the U.S. 
Postal Service in 1999 because of his knees.  However, the 
evidence of record does not support the conclusion that 
either knee is solely responsible for an inability to work.  
In any event, the Board emphasizes that the veteran has been 
in receipt of a total disability rating based on individual 
unemployability since June 1999, and is therefore fully 
compensated for interference with employment resulting from 
his numerous service-connected disabilities.


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in July 2004, as well as 
information provided in the October 2004 rating decision and 
July 2005 statement of the case, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Finally, the RO provided its notice letter to the 
veteran before the rating decision in question and 
specifically asked the veteran to provide any evidence in his 
possession that pertains to the appeal.  Pelegrini v. 
Principi, 
18 Vet. App. 112, 120-21 (2004).  Thus, the Board finds that 
the RO has provided all required notice.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased disability ratings, but 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  In any event, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, with respect to the claims granted above, the veteran 
will have the opportunity to appeal any effective date 
assigned by the RO resulting from the Board's award.  With 
respect to the claims denied above, any question as to the 
appropriate effective date to be assigned is moot. 

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and relevant medical 
examinations.  The veteran has not identified any private 
medical treatment.  As there is no indication or allegation 
that additional relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.    


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
30 percent disability rating for left knee limitation of 
extension, status post arthrotomy with hypertrophic 
arthritis, is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, a 
10 percent disability rating for left knee limitation of 
flexion, status post arthrotomy with hypertrophic arthritis, 
is granted.  

A disability rating greater than 20 percent for instability 
of the right knee is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 
10 percent disability rating for degenerative changes of the 
right knee with limitation of flexion is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 
20 percent disability rating for degenerative changes of the 
right knee with limitation of extension is granted.  

A disability rating greater than 10 percent for depression is 
denied.  


REMAND

The Board finds that a remand is required on the claim for 
compensation for a bilateral hip disorder.  The September 
2002 rating decision on appeal styled the issue as one for 
service connection.  The rating decision purported to 
readjudicate the claim, which was previously denied as not 
well grounded in a February 1999 rating decision, pursuant to 
a change in the law.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  (eliminating the 
requirement for a well-grounded claim).  However, neither the 
February 1999 rating decision nor the September 2002 rating 
decision makes any mention of the January 1997 rating 
decision in which the RO originally denied service connection 
for a bilateral hip disorder.  

Because the claim for service connection for a bilateral hip 
disorder has been previously denied, it may be reopened only 
if new and material evidence has been received.  38 U.S.C.A. 
§ 5108.  Although the RO subsequently adjudicated the claim 
on the merits, the Board has a jurisdictional responsibility 
to determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim before it may consider the merits of the appeal.  

In this case, the RO has never provided the veteran of notice 
of the types of evidence needed to successfully petition to 
reopen a previously finally denied claim with new and 
material evidence.  See Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (general notice 
requirements in a claim for service connection).  Absent such 
notice, the Board finds that it may not proceed to adjudicate 
the appeal without prejudice to the veteran.  See Bernard, 
supra.  Therefore, a remand is required to address this 
deficiency.    

A remand is also required on the claim for an initial 
disability rating greater than 
20 percent for degenerative arthritis of the lumbar spine 
with disc extrusion at L4-5.  The veteran's only VA 
examination for this disability was performed in April 2002, 
more than four years ago.  Where the veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  A remand is required to secure an 
examination to determine the current severity of the 
veteran's disability.  Once again, the Board notes that the 
veteran and his representative may wish to withdraw claims 
that will no provide the veteran additional VA compensation. 

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of whether 
new and material evidence has been 
received to reopen a claim for service 
connection for a bilateral hip disorder, 
provide the veteran with notice required 
by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159, Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), and 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Allow the 
appropriate period of time for response.

2.  The RO should obtain all records 
pertinent to the veteran's disability 
retirement from the United States Postal 
Service that have not been associated with 
the veteran's claims file, including 
copies of any medical evaluations that 
were undertaken. 

3.  Arrange for the veteran to be 
scheduled for an appropriate examination 
to determine the current nature and 
severity of his service-connected 
degenerative arthritis of the lumbar spine 
with disc extrusion at L4-5.  The 
examination should follow appropriate AMIE 
protocols.  

3.  Ensure the proper completion of the 
above development, the readjudicate the 
issues on appeal.  If either claim remains 
denied, furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


